Citation Nr: 0001904	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to a rating in excess of 10 percent for left knee 
strain.  

Entitlement to a compensable rating for hypertension.  

Entitlement to a compensable rating for tinea manus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1974 to 
November 1978, from April 1979 to April 1984, and from 
September 1986 to April 1997.  

This appeal arises from a December 1997 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
left knee strain, hypertension, and tinea manus. An April 
1998 rating decision granted a 10 percent rating for left 
knee strain and continued the noncompensable ratings for 
hypertension and tinea manus.  


REMAND

The veteran's claims for a rating in excess of 10 percent for 
left knee strain and for compensable ratings for hypertension 
and tinea manus are well grounded.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran filed a notice of disagreement with the original 
December 1997 rating decision that granted service connection 
for left knee strain, hypertension, and tinea manus.  
Therefore, in determining whether the original rating was 
erroneous, the Board considered the evidence from the time of 
the May 1997 application for service connection.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  




Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  Therefore, this case is remanded to obtain the 
veteran's complete treatment records and a current 
comprehensive VA examination.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159, 4.2 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

The RO obtained the veterans service medical records through 
May 1997.  However, treatment records since May 1997 have not 
been obtained.  Therefore, the VA has a duty to assist the 
veteran in obtaining post-service treatment records.  

The August 1997 VA examination was inadequate for a current 
evaluation of left knee strain, hypertension, and tinea manus.  
If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999).  In particular, the August 1997 VA 
examination failed to address additional disabling functional 
loss and pain due to the left knee disability.  Therefore, the 
VA has a duty to assist the veteran in obtaining a current VA 
examination.  

New evaluation criteria for hypertension became effective 
January 12, 1998.  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, hypertension must be evaluated under the 
criteria, old or new, which are determined to be more 
beneficial to the veteran.  


This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a left knee disability, 
hypertension, and tinea manus since May 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2. The RO should schedule the veteran for 
comprehensive VA examinations to 
determine the nature and extent of his 
service-connected disabilities.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner(s) prior to the examination and 
the examination report must be annotated 
in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service left knee, hypertensive 
vascular, and skin conditions.  

In addition, with respect to the left knee 
disability, the examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Any opinion 
expressed should be accompanied by a written 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for a rating in 
excess of 10 percent for a left knee 
disability and claims for compensable 
ratings for hypertension and tinea manus, 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  In 
particular, the supplemental statement of 
the case must provide notice of the new 
evaluation criteria for hypertension, 
effective January 1998.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 

